Citation Nr: 1534830	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to hypertension.

3. Entitlement to service connection for flatfeet.

4. Entitlement to service connection of chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 28, 1973 to February 6, 1974, for a total of 41 days.

The issues of entitlement to service connection for hypertension, ED, flatfeet, and COPD are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The issue of entitlement to service connection for PTSD is before the Board on appeal from a June 2013 rating decision by the VA RO in Huntington, West Virginia.

The Veteran's claim of service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD depression, anxiety, and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and/or other information of record).

In March 2014, the Veteran requested a Board hearing at a local VA office.  See March 2014 Substantive Appeal (VA Form 9).  However, in August 2014 he informed VA that he did not want a Board hearing and that the Board should decide the claim based on the information already in the claims file.  The Veteran's hearing request is withdrawn.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should account for the electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension did not manifest in service and does not otherwise relate to service.

2. The Veteran's ED did not manifest in service, does not relate to a service-connected disability, and does not otherwise relate to service.

3. The Veteran's flatfeet disorder did not manifest in service and does not otherwise relate to service.

4. The Veteran's COPD did not manifest in service and does not otherwise relate to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. The criteria for entitlement to service connection for ED have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

3. The criteria for entitlement to service connection for flatfeet have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4. The criteria for entitlement to service connection for COPD, to include as due to asbestos exposure, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

A June 2013 letter notified the Veteran of the elements of service connection and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Thus, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although the June 2013 letter was issued in response to the Veteran's claim of entitlement to service connection for PTSD-and no VCAA notice was issued in direct response to the Veteran's service-connection claims for hypertension, ED, flatfeet, and COPD-the June 2013 letter informed the Veteran of the evidence required to establish a claim for service connection on both a direct and secondary basis.  In addition, the March 2014 Statement of the Case (SOC) set forth the requirements for establishing service connection for chronic diseases on a presumptive basis.  See 38 C.F.R. 3.303(b) and 3.309(a).  The SOC is  not equivalent to VCAA-compliant notice; however, a reasonable person would have known, based on the information provided in this determination, what evidence was required to support the claim.  Thus, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence, and any notice error was harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (holding that lack of prejudicial harm with regard to VCAA notice errors may be established when a reasonable person would have known what was required to substantiate the claim based on the information provided), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The Veteran has not demonstrated, and the Board does not find, any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's available STRs, PMRs, Social Security Administration (SSA) records, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The standards of McLendon are not met.  The Veteran has been diagnosed as having hypertension, ED, flatfeet, and COPD.  However, the evidence of record does not indicate that any of these disabilities manifested in service or otherwise relate to service.  The available serice treatment records relfect no complaints or findings of any of these disabilities and they were not diagnosed until many years after the Veteran's separation from service.  Further, there is no competent medical evidence of record relating of any the disabilities to any incident of service.  In his March 2014 substantive appeal, the Veteran stated that he believed that the conditions he claimed were a result of his service and that not all of the problems that he had on active duty were reported out of a fear of being punished.  However, he did not describe experiencing any in-service symptoms or treatment for the claimed disabilities or any continuity of symptoms since service; nor did he provide any explanation for his belief that the conditions were related to his service.  As explained below, the Veteran's lay assertion that his claimed disabilities are a result of his service do not constitute competent evidence of a connection between a current disability and service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that whether a current disability relates to service is a medically complex determination that cannot be made based on lay observation alone).  Thus, there is no indication that any of the Veteran's claimed disabilities may be associated with an established event, injury, or disease in service.  There is no competent lay or medical evidence showing a possible association between any of the claimed disabilities and the Veteran's military service.  See 38 C.F.R. § 3.159(c)(4)(C) (2014).  The second and third McLendon elements are not satisfied and a VA examination is not required to decide the Veteran's claims.  See McLendon, 20 Vet. App. at 83.

VA has satisfied its duties to notify and assist.  Therefore, the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As the Veteran did not serve on active duty for 90 days or more, service connection may not be established on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

For claims of service-connection for asbestos-related disabilities, the Board must determine whether: 1) service records demonstrate the claimant was exposed to asbestos during service; 2) the claimant was exposed to asbestos either before or after service; and 3) a relationship exists between any asbestos exposure during service and the claimed disease, keeping in mind the latency and exposure factors associated with asbestos-related claims.  M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsections (d) & (h) (December 13, 2005); see Ashford v. Brown, 10 Vet. App. 120, 124 (1997); Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Thus, entitlement to service connection for an asbestos-related disability does not require evidence showing an in-service incurrence of a disease or injury.

Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (a).  Items such as steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation commonly contain asbestos.  The following occupations involve asbestos exposure: mining and milling, work in shipyards and with insulation, demolition (of old buildings) and construction, carpentry, manufacturing and servicing friction products (such as clutch facings and brake linings), and manufacturing and installing products such as roofing and military equipment.  Id. at Subsection (f).

The inhalation of asbestos fibers can lead to the following asbestos-related diseases/abnormalities: fibrosis (especially interstitial pulmonary fibrosis (asbestosis)); tumors; pleural effusion and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  This list of diseases/abnormalities is not comprehensive.

The latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of the disease.  Id. at Subsection (d).  The extent and duration of exposure to asbestos is not a factor in a claim of service connection; a disease can develop from brief exposure to asbestos.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id. at Subsection (e).  Rating specialists must develop evidence of asbestos exposure, if any, before, during, and after service.


Hypertension

The Veteran alleges that his hypertension relates to service.  April 2014 VA Form 646; March 2014 Substantive Appeal (VA Form 9).  Although the Veteran has been diagnosed as having hypertension and has a history of high blood pressure, the evidence of record does not indicate that this disorder manifested in service or otherwise relates to service.  

The Veteran's entrance and separation examinations are not of record.  However, his STRs indicate that his entrance examination "was entirely normal" and that the Veteran appeared "well developed, well nourished . . . and in no acute distress" shortly before he was medically discharged in February 1974.  See January 29, 1974 STRs.  Thus, the Veteran's STRs do not suggest that he had hypertension/high blood pressure during or upon separation from service.  

The Veteran has been diagnosed as having hypertension; his disability has been associated with diagnosed stroke disorder.  July 2006 VAMRs (documenting malignant hypertension with poor overall compliance with medical regiment); July & September 2007 VAMRs; October 2007 VAMRs (noting serial elevated blood pressure measurements and treatment for hypertension); June & November 2008 VAMRs (noting stroke disorder and hypertension); June & November 2008 VAMRs; see contra April 2011 VAMRs (self-attributing the Veteran's stroke disorder to alcohol and cocaine abuse).  He experienced his first stroke in 2004.  July 2010 VAMRs.  In August 2010, the Veteran was treated for hypertension and advised to adopt a low sodium diet and perform regular exercise.  In May 2014, the Veteran's hypertension was adequately controlled by several prescription medications and special diet.  

However, neither the medical evidence nor the lay evidence indicates a nexus between the Veteran's current hypertension and his military service.  There is no medical opinion of record relating his hypertension to his active service.  The Veteran did not attribute his diagnosed hypertension to a specific in-service incident, injury, or disease; nor did he describe experiencing any in-service symptoms of or treatment for hypertension or any continuity of symptoms since service.  Instead, he makes a general assertion that his hypertension relates to service.  Such a lay assertion does not constitute competent evidence of a connection between a current disability and service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that whether a current disability relates to service is a medically complex determination that cannot be made based on lay observation alone).

Moreover, the medical evidence does not document any reports of or treatment for hypertension prior to 2004 when the Veteran first experienced stroke-30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Erectile Dysfunction (ED)

The Veteran alleges that his ED relates to service.  April 2014 VA Form 646; March 2014 Substantive Appeal (VA Form 9).  Although the Veteran has been diagnosed as having ED, the evidence of record does not indicate that this disability manifested in service or that it otherwise relates to service.  

The available service treatment records are negative for any complaints or findings of ED.  Many years after service in August 1998, the Veteran complained of recent difficulty having/maintaining an erection and was referred for a consult for ED.  In August and December 2006, the Veteran was diagnosed as having ED and reported that he had had ED since he started taking blood pressure medications.  He was provided with sample of prescription Viagra to address his symptoms.  Although the Veteran denied having any sexual problems in October 2007, he was rediagnosed as having organic ED in October 2010 and prescribed suppositories to treat his disability.  See August 2011 & June 2013 VAMRs.  In January 2013, the Veteran reported that his ED began after a stroke in 2005 and in January 2014 he was provided with a vacuum device to treat his ED along with injections.  See also March 2014 VAMRs (diagnosing ED).

While the Veteran has a current diagnosis of ED, neither the medical evidence nor the lay evidence indicates a nexus between his ED and his military service.  There is no medical opinion of record relating his ED to his active service.  The Veteran did not attribute his diagnosed ED to a specific in-service incident, injury, or disease.  Rather, the evidence suggests that his disability manifested after he began treatment for his non-service-connected hypertension, which is first documented in the medical evidence several decades after separation from service.  See August 2006, December 2006, January 2013 VAMRs; see also Maxson, 230 F.3d at 1333.  Nor did the Veteran describe experiencing any in-service symptoms of or treatment for ED or any continuity of symptoms since service.  Instead, he makes a general assertion that his ED relates to service.  Such a lay assertion does not constitute competent evidence of a connection between a current disability and service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that whether a current disability relates to service is a medically complex determination that cannot be made based on lay observation alone).  Although the Veteran's ED may have been caused or aggravated by his hypertension medications, service connection for ED on a secondary basis is not established because the Veteran's hypertension is not service connected.  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for ED is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Flat Feet

The Veteran alleges that his flatfeet disability relates to service.  April 2014 VA Form 646; March 2014 Substantive Appeal (VA Form 9).  Although the Veteran has been diagnosed as having flatfeet, the evidence of record does not indicate that this disorder manifested in service or that it otherwise relates to service.  

The available service treatment records are negative for any complaints or findings of flat feet.

The Veteran has a current diagnosis of flatfeet.  July 2013 & April 2014 VAMRs.  He experiences pain in his feet that is associated with this disability and requires inserts to manage his symptoms.  October 2011 VAMRs; May 2013 VAMRs.  

However, neither the medical evidence nor the lay evidence indicates a nexus between the Veteran's current flat feet and his military service.  There is no medical opinion of record relating his flat feet to his active service.  The Veteran did not attribute his diagnosed flat feet to a specific in-service incident, injury, or disease; nor did he describe experiencing any in-service symptoms of or treatment for flat feet or any continuity of symptoms since service.  Instead, he makes a general assertion that his flat feet relate to service.  Such a lay assertion does not constitute competent evidence of a connection between a current disability and service.  See Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for flat feet is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Chronic Obstructive Pulmonary Disease (COPD)

The Veteran alleges that his COPD relates to service.  April 2014 VA Form 646; March 2014 Substantive Appeal (VA Form 9).  Although the Veteran has been diagnosed as having COPD, the evidence of record does not show that this disorder manifested in service, was caused by in-service asbestos exposure, or that it otherwise relates to service.  

The available service treatment records are negative for any complaints or findings of a lung disorder.  Post service, diagnostic tests performed in March 2010 revealed mild hyperaeration to indicate possible early COPD, but "no evidence of acute cardiopulmonary pathology."  VA medical records document that the Veteran smoked for twenty-five years.  June 2013 VAMRs.  In August 2010, the Veteran was diagnosed as having very mild pulmonary disease based on the results of a ventilatory function report.  In September 2010, an SSA physician noted that the Veteran had restrictive lung disease based on findings of decreased air movement.  The Veteran is prescribed an inhaler for his respiratory condition.  July 2010 VAMRs.  In June 2013, he was diagnosed as having COPD by a VA social worker.  

However, neither the medical evidence nor the lay evidence indicates a nexus between the Veteran's COPD and his service or that his CPOD relates to asbestos exposure either during or after service.

There is no medical opinion of record relating his flat feet to his active service.  The Veteran did not attribute his diagnosed flat feet to a specific in-service incident, injury, or disease; nor did he describe experiencing any in-service symptoms of or treatment for flat feet or any continuity of symptoms since service.  Instead, he makes a general assertion that his flat feet relate to service.  Such a lay assertion does not constitute competent evidence of a connection between a current disability and service.  See Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.


The medical evidence does not indicate a nexus between the Veteran's COPD and his service or that his CPOD relates to asbestos exposure either during or after service.

The Veteran does not identify an incident in service where he was exposed to asbestos/asbestos fibres (e.g., working with insulation) and his STRs do not indicate any asbestos exposure during his 41 days of active duty service.  The Veteran's statement that he was exposed to asbestos does not, by itself, indicate asbestos exposure during service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (rejecting the contention that "lay evidence that any event occurred must be accepted unless affirmative documentary evidence provides otherwise" and finding that lay evidence, by itself, is not necessarily sufficient to establish in-service exposure to gases and/or chemicals); Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for COPD is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction (ED) is denied.

Service connection for flatfeet is denied.

Service connection of chronic obstructive pulmonary disease (COPD) is denied.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran's claim of entitlement to service connection for PTSD as due to sexual assault is remanded for further development, to include a VA examination.

A VA examination is necessary to establish the etiology of the Veteran's PTSD.  VA must provide an examination when (1) there is evidence of a current disability, (2) evidence establishing the occurrence of an "in-service event, injury or disease" or a disease that manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.

The McLendon elements are satisfied.  The Veteran has a current diagnosis for PTSD and reports that his condition resulted from an in-service sexual assault.  December 2014 Report of General Information; see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report information derived from personal knowledge/experience); Jandreau, 492 F.3d at 1377.  Accordingly, a VA examination, as set forth below, is warranted.

The case is REMANDED for the following actions:

1. Send the Veteran a letter providing the notice set forth in 38 C.F.R. § 3.304(f)(5) for PTSD claims based on in-service personal assault.  Inform the Veteran that evidence from sources other than his service records-"buddy statements" or personal correspondence-and evidence of behavioral changes may constitute credible supporting evidence of the in-service stressor.  Provide the Veteran with release of information forms to obtain such information.

In particular, advise the Veteran to obtain a "buddy statement" from the drill sergeant (Serg. C.) to whom he reported the sexual assault.  See April 2013 Correspondence.

2. Obtain any outstanding VA medical treatment records (VAMRs) from January 2015 forward and associate them with the claims file.

3. After the above development is satisfied, the RO/AMC should determine whether further verification of the Veteran's reported in-service stressor is needed.  In making this determination, the RO/AMC should consider the following evidence:

Military Personnel Records, documenting the Veteran's service on Parris Island, South Carolina.

July 2010 VAMRs, attributing the Veteran's PTSD symptoms to experiencing friends getting shot while he was using drugs.

November 2010 and April 2011 VAMRs, indicating no military sexual trauma.

April 2013 Correspondence, stating that the Veteran was sexually assaulted by a fellow service member (R.C.) during active duty on Parris Island, reported the sexual assault to his drill sergeant (Serg. C.), and that the service member who committed the assault was later discharged for his actions.

June 2013 Statement, reporting that the Veteran was sexually assaulted by a service member (R.C.) while on guard duty, that R.C. threaten to "kill" the Veteran if he reported the incident and was later dishonorably discharged, and that "it has taken him [the Veteran] several years to address this issue."

March 2014 Substantive Appeal (VA Form 9) and April 2014 VA Form 646, stating that the Veteran was sexually assaulted in the military and that he did not report the assault for "fear of being picked on and singled out by others in his training unit" and "for fear of being punished."

April 2014 VAMRs, reporting that the Veteran was approached by a service member for sex while he was on active duty, but that he was not assaulted.

4. Then, schedule the Veteran for an examination by a VA psychiatrist or psychologist to assess whether the Veteran's acquired psychiatric disorder, to include PTSD, depression, adjustment disorder, and anxiety, relates to service.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

a) The examiner must opine as to whether the Veteran has an in-service stressor related to personal assault that is adequate to support a current diagnosis of PTSD.  If the examiner finds that the Veteran has an in-service stressor that is adequate to support a current diagnosis of PTSD, the examiner must opine as to whether the Veteran's current PTSD relates to the in-service stressor.

b) The examiner must also opine as to whether the Veteran has other psychological disorders that related to service.

c) In rendering the requested opinions, the examiner must account for the Veteran's statements regarding the origins of his psychiatric disorders and his in-service stressor.  In particular, the examiner must consider the following evidence:

August 1998 VAMRs, stating that: [e]xcept for the death of his sister, there have been no traumatic events in his [the Veteran's] life."

March & June 2010 VAMRs, denying a history of sexual or physical abuse and any homosexual experiences.

July 2010 VAMRs, documenting memories of violence while living on the streets, to include being "beaten and left for dead," a friend killing another friend, and a friend being shot in the face.

March 2012 VAMRs, denying ongoing intrusive thoughts related to sexual seduction by an active duty service member and friend.

April 2013 VAMRs, reporting worsening nightmares related to his in-service sexual assault.

May 2013 VAMRs, attributing feelings of fear and being threatened to i) an incident in service when the Veteran was subject to unsolicited sexual advances (to include inappropriate touching) made by a homosexual service member, ii) time spent in prison, and iii) violent incidents that he experienced after separation from service.

September and October 2014 VAMRs, noting sexual trauma

d) The examiner must also consider the Veteran's documented history of malingering.  See September 2007 VAMRs; December 2008 SSA Psychiatric Review (concluding that the Veteran's "[a]llegations related to having a mental disorder are not credible"); July & October 2013 VAMRs; December 2014 Statement.

e) The examiner must provide a comprehensive report that includes complete rationales for all opinions and conclusions reached, and cites the objective medical findings leading to these conclusions.

5. Finally, after the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


